Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00244-CR

                                              Isaiah MATA,
                                                 Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR8191
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 1, 2015

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant Isaiah Mata was indicted for the offense of aggravated robbery. Pursuant to a

plea bargain agreement, he pled nolo contendere and was sentenced to seven years’ confinement

and assessed a $2,000.00 fine. Mata then perfected this appeal.

           Mata’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she raises no arguable points of error and concludes this appeal is without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel
                                                                                       04-14-00244-CR


provided proof Mata was given a copy of the brief, the motion to withdraw, the appellate record,

and was informed of his right to file his own brief. Mata filed a brief on his own behalf in which

he alleges: (1) the trial court erred in denying his motion to quash the indictment, violating his due

process rights under the state and federal constitutions; (2) the trial court erred in denying portions

of his motion in limine; and (3) he received ineffective assistance of counsel.

       When an Anders brief and a subsequent pro se brief are filed, we must review the entire

record and determine (1) the appeal is without merit and issue an opinion explaining there is no

reversible error, or (2) there are arguable grounds for appeal and issue an opinion remanding the

cause to the trial court for appointment of new appellate counsel. Garner v. State, 300 S.W.3d
763, 766 (Tex. Crim. App. 2009) (citing Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (holding court of appeal may address merits of issues raised by pro se only after any

arguable grounds have been briefed by new appointed counsel)).

       We have carefully reviewed the record, counsel’s brief, and Mata’s brief and find no

reversible error and agree with counsel the appeal is without merit. See id. We therefore grant the

motion to withdraw filed by Mata’s appointed counsel and affirm the trial court’s judgment. See

id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Mata wish to seek further review of this

case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review.            Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for
                                                 -2-
                                                                            04-14-00244-CR


discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.


                                            Marialyn Barnard, Justice

Do Not Publish




                                          -3-